DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered and are persuasive.  The rejections under 35 USC 102(a)(1) and 35 USC 103 of claims 1-5, 19, 21, and 27-34 has been withdrawn. 
	However, Applicant references the European application in order to show subject matter that was allowed by another examining office as well as to show interpretations taken by the examiner in the European examining office. These statements and arguments referencing that application are not persuasive. Most importantly, the applicant has not provided the USPTO with the EP application information, such as application number or patent number, nor does the instant application properly cite to this application for foreign priority (if indeed priority even exists as it may have been filed after the US application). Furthermore, the applicant has not provided the USPTO with a copy of the EP search report. The examiner has no way to confirm the statements made by the EP examiner, nor confirm the search conducted and review cited references. Additionally, the examiner is not bound by the decision of the EP examiner, particularly because the patent laws under which the EPO issues patents are distinct from the patent code in the US. 
	Additionally, Applicant argues (see Page 6 of the Response) that the “presently claimed invention as illustrated by the system 10 provides a method of obtaining hydrogen from a coal seam by providing a production well that extends into the coal seam…” which is contrary to both their disclosure and their main arguments against Upadhye. If the instant invention was for a coal seam, than there would be no basis to argue against Upadhye as clearly the applicant would be conceding that coal is a petroleum product in a petroleum reservoir and would be a reaction between water (steam) and the hydrocarbon petroleum product (coal) which is all the claim requires. Furthermore, there does not appear to be support in the specification for discussing a coal seam, therefore, the examiner believes the applicant has made a clarity error in their arguments presented. In conclusion, either the applicant has misrepresented their own disclosure and Upadhye encompasses the claimed invention, or the applicant has made an error in their arguments and Upadhye does not encompass the claimed invention. Given the guidance provided by the specification, the examiner believes the latter is correct (see more below). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant has argued that a coal seam of Upadhye cannot read on the claimed “petroleum reservoir” and therefore could not be a reaction between “petroleum hydrocarbons” and water as the claim requires. Despite the inconsistency of the argument presented (as noted above), the specification defines “petroleum reservoir” as “a subsurface formation that is primarily composed of a porous matrix which contains petroleum products, namely oil and gas”. While coal and oil and gas are all considered hydrocarbons and coal is used to create petroleum products (fuel), coal and petroleum have distinct definitions in the art. Traditionally, coal is mined and petroleum products are extracted via drilling. Traditionally, petroleum is oil and gas (liquid and gas phase of hydrocarbons) and coal is the solid deposit in the formation (solid phase of hydrocarbons). Coal is usually talked about in distinct means from oil and gas, even in how the industries are listed by the Department of Labor here in the US. In light of this, particularly in light of the provided definition, the claims that require “reactions to occur between petroleum hydrocarbons and water” (emphasis added by the examiner) require oil and/or gas interacting with water and not simply coal reacting with water.
As cited previously, use of the hydrogen permeable membrane is known to be used in coal exploration. Furthermore, as taught by previously cited Silvester et al US Patent Application Publication 2015/0247818, hydrogen permeable membranes are advantageous to known volume of hydrogen produced to combat corrosion or other issues (see abstract, Figures 10 and 11, [0102]). However, this tool is run into the wellbore to test fluids as produced, and while Silvester teaches constructing the tool for use in high temperature and high pressure conditions found in a wellbore, there is no teaching of the heating method to actually generate the hydrogen gas. Other references such as Matzakos US Patent Application Publication 2012/0138316, Zubrin et al US Patent Application Publication 2008/0296018 (previously cited), and De Francesco US Patent Application Publication 2008/0289820 teach cleaning the produced gas with a hydrogen permeable membrane on surface to then collect the hydrogen gas or clean the gas stream for further injection and heating of the wellbore which fails to teach the hydrogen membrane located within the wellbore. Examiner would also like to cite to Wang et al US Patent Application Publication 2020/0182019 which is not available as prior art as the effective filing date of the instant invention is earlier than that reference, but the Wang reference is analogous system with a different inventive entity and Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672